

114 HR 5746 IH: Birth Control Privacy Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5746IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Ms. DelBene (for herself, Ms. Slaughter, Ms. Schakowsky, Ms. Speier, Mrs. Watson Coleman, Mrs. Capps, Ms. Judy Chu of California, Ms. Edwards, Mr. Larsen of Washington, Mrs. Napolitano, Mr. Kilmer, Mr. Cicilline, Ms. Bonamici, Mr. DeSaulnier, Mr. Gallego, Ms. McCollum, Mr. McGovern, Mr. Conyers, Mr. Murphy of Florida, Mr. Beyer, Mr. Swalwell of California, Mr. Van Hollen, Ms. Moore, Mr. Keating, Miss Rice of New York, Mr. Hastings, Ms. Wasserman Schultz, Mr. Cárdenas, Mr. Takano, Mr. Honda, Mr. Heck of Washington, Mr. Gutiérrez, Mr. Danny K. Davis of Illinois, Ms. Kelly of Illinois, Mr. Grijalva, Ms. Loretta Sanchez of California, Ms. Norton, Ms. Clark of Massachusetts, Mr. Higgins, Mr. Farr, Mr. Sean Patrick Maloney of New York, Mr. Cummings, Mr. Welch, Mr. Lewis, Mr. Meeks, Ms. Linda T. Sánchez of California, Mr. Ryan of Ohio, and Mr. Engel) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prohibit wellness programs from sharing personally
			 identifiable information related to individuals’ use of or prescriptions
			 for contraceptives.
	
 1.Short titleThis Act may be cited as the Birth Control Privacy Act. 2.Prohibiting wellness programs from sharing personally identifiable information related to individuals’ use of or prescriptions for contraceptives (a)In generalSection 2705(j)(1) of the Public Health Service Act (42 U.S.C.300gg–4(j)(1)) is amended by adding at the end the following new subparagraph:
				
 (D)Privacy of individuals’ use of or prescriptions for contraceptivesSuch wellness program shall violate this subsection if the plan or issuer involved shares personally identifiable information of an individual with an employer, either directly or indirectly, related to the individual’s use of or prescriptions for contraceptives.
					.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after the date of the enactment of this Act.
			